DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 4/6/2022 [hereinafter "4/6"] Restriction Requirement, the 6/6/2022 [hereinafter "6/6"] Response elects Species A (directed to FIGs. 3A and 3B), without traverse, for prosecution on the merits. 
The 6/6 Response identifies claims 1-20 as reading on the elected Species. 
Claim 15 however is directed to an embodiment feature NOT described and mutually exclusive from that of FIGs. 3. Claim 15 therefore is withdrawn from consideration on the merits as directed to a non-elected invention. 
The 4/6 Restriction Requirement is proper, it is maintained, and now it is made Final. 
Statutory Bases of the Prior Art Rejections 
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
04.	Claims 11-14 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Pre-Grant Publication [hereinafter "PGPub"] US 2017/0320725 of a U.S. patent application for inventor Goida [hereinafter "Goida"]. 
With respect to claim 11, Goida describes: An integrated device package (see, e.g., FIGs. 2D and 2F), comprising: a package housing 14/13 defining a cavity, 20 the package housing having a first region and a second region different from the first region; a first integrated device die 3a disposed in the cavity, the first integrated device die 3a having a first surface facing the first region and a second surface facing (towards the substrate 13) away from the first region, the first surface including a sensitive component (see, e.g., [0050] describing the movable MEMS, part of 3a), the first integrated device die comprising a die cap 3b bonded to the first surface over the sensitive component; and a second integrated device die (the ASIC as part of 2; see, e.g., [0027]) disposed in the cavity and mounted to the second region of the package housing.
With respect to claim 12, Goida describes: The integrated device package of Claim 11, further comprising a supporting structure (material 8; see e.g., FIG. 2F) disposed between the die cap and the first region of the package housing, the supporting structure mechanically connecting the first integrated device die and the package housing. 
With respect to claim 13, Goida describes: The integrated device package of Claim 11, wherein the first surface of the first integrated device die comprises a conductive pad configured to connect to a bonding wire (see, FIG. 2F, wire 6 and its contact pad on 3), and the second surface is free from a die attach material (as FIG. 2F shows).
With respect to claim 14, Goida describes: The integrated device package of Claim 11, wherein the package housing comprises (see, e.g., FIG. 2F) a base 13, a sidewall 14 extending from the base, and a lid 15 attached to the sidewall 14, the lid comprises the first region, and the base comprises the second region.
Allowed Claims 
05.	Claims 1-10 and 16-20 are allowed. The following is Examiner’s Statement of Reasons for Allowance.
Independent product claims 1 and 16 are allowed over the prior art because the prior art neither anticipates nor renders obvious: 
With respect to product claim 1: 
An integrated device package comprising: a package housing defining a cavity; an integrated device die disposed in the cavity, the integrated device die having a first surface comprising a sensitive component and a second surface opposite the first surface, the integrated device die comprising a die cap bonded to the first surface over the sensitive component; a carrier disposed in the cavity and electrically connected to the package housing, the carrier mounted to a portion of the package housing; and a support structure attached to the die cap, the support structure mechanically coupling the die cap and the package housing, 
as specifically structured and interrelated, in the context of the claim. 
With respect to product claim 16: 
An integrated device package comprising: an integrated device die having a first surface comprising a sensitive component, and a second surface opposite the first surface, the integrated device die comprising a die cap attached to the first surface and protecting the sensitive component; and a support beam attached to the die cap, the support beam partially covering an upper surface of the die cap, and the support beam configured to couple the integrated device die to a package housing.
Although various prior art references (see, for example, Goida) disclose several of the limitations in the claims, these references, and their combination(s), neither anticipate nor render obvious the above identified limitations limitation claims 1 and 16, as structured and interrelated, in the context of the claims. 
CONCLUSION
06.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814